DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 22, 2021.   Claims 2, 21 and 23 have been canceled without prejudice. Claims 1, 3-20, 22 and 24 are pending and an action on the merits is as follows.	
Rejections of claims 1-7, 11-17, 19, 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Applicant’s arguments, see the first paragraph on page 13 of the response, filed November 22, 2021, with respect to claims 21 and 23 have been fully considered and are persuasive.  The rejection of claims 21 and 23 have been withdrawn. 

Claim Objections
Claim13 is objected to because of the following informalities:  This claim includes the limitation “such that the least one switch”.  This limitation should be changed to state “such that the at least one switch”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 8 include the limitation “receiving/receive (by a controller,) a/the received signal”.  However it is unclear whether the signal being received (by the controller) is to be previously received somewhere prior to being received (by the controller).  For examining purposes, this limitation is interpreted as stating “receiving/receive (by a controller,) a/the signal”.
Claims 4-20, 22 and 24 depend from at least claims 1 or 8 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 8.

Allowable Subject Matter
Claims 1, 3-20, 22 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 8: The prior art does not teach nor suggest a method of controlling or an apparatus comprising at least one switch to provide a power supply to an electric device, through receiving, by a controller, a signal, the 
Claims 3-7, 9-20, 22 and 24 depend from claims 1 or 8 and therefore inherit all allowed claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 26, 2022